Title: From James Madison to Andrew Ellicott, 18 November 1801
From: Madison, James
To: Ellicott, Andrew


SirDepartment of state: Washington, 18th. Novr. 1801.
Mr. John Churchman, author of the magnetic Atlas, being desirous of testing the correctness of his theory by comparing it with actual observations of the variation of the needle, has applied to me by letter for a copy of those which he was informed were made under your direction on the Southern Boundary of the United States, and which he supposed were deposited in this office. The enclosed letter to yourself accompanied his application, in which he requests your aid in providing him with the requisite information. His wish is to be furnished with three columns, containing the Lat. & Long of the place, and the variation, as often as observations were made.
I have written to him in answer, that your observations were taken out of the office by yourself & have not been returned; but that I would forward his request to you, as I now do.
Allow me to take the same occasion to request, that you will return to me the documents, which as containing the result of the demarkation of the Southern Boundary, ought to be deposited in this Department, as soon as you can make it convenient to part with them. With much esteem & regard I am, sir, Your most obed. servt.
James Madison
 

   RC, Tr (DLC: Ellicott Papers). RC in Wagner’s hand, signed by JM. Tr marked “(Copy).”


   John Churchman, An Explanation of the Magnetic Atlas, or Variation Chart … by Which the Magnetic Variation on Any Part of the Globe May Be Precisely Determined, for Any Time Past, Present, or Future … (Philadelphia, 1790; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 22406). JM’s copy of this work is in the Madison Collection, Rare Book Department, University of Virginia Library. Samuel Stanhope Smith had introduced Churchman to JM in 1789 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 12:30 and n. 2).


   Letter not found.


   Letter not found.

